Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
The Applicant elects, without traverse, Species 1- Figs. 1-4, claims 1-11 is hereby acknowledged.  Thus, the Restriction/Election is hereby final.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the concentric inner stator coils comprise three sets of coils wound orthogonal to each other; and the concentric outer stator coils comprise three sets of coils wound orthogonal to each other, as in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (CN 102075042, herein ‘Yan’) in view of Hawsey et al (US 4996457, herein Hawsey).
Yan discloses a multi-stage spherical motor, comprising: an inner stator [6] having a plurality of inner stator windings [ 6B, 6C] wound thereon; an outer stator [2] spaced apart from and at least partially surrounding the inner stator [6], the outer stator [2] having a plurality of outer stator windings [2B, 2] wound thereon; a rotor [5] disposed between the inner stator [6] and the outer stator [2] and configured to rotate about a plurality of perpendicular axes, the rotor having an inner surface and an outer surface, wherein magnets [5B] are respectively coupled there-between inner surface and outer surface (see fig. 1B), instead of having an inner array of magnets coupled to the inner surface of the rotor; and an outer array of magnets coupled to the outer surface of the rotor.

    PNG
    media_image1.png
    535
    874
    media_image1.png
    Greyscale

Hawsey, however, teaches an electric machine having a rotor [12, figs. 1-3] is disposed between two stators [18, 20], wherein the rotor having two opposite surfaces, wherein an array of magnets [40] coupled to one of the two opposite surface of the rotor; and an outer array of magnets [42] coupled to the other surface of the two opposite surfaces of the rotor.  

    PNG
    media_image2.png
    360
    1002
    media_image2.png
    Greyscale

Those skilled in the art would understand that the Hawsey machine’s structure analogously similar to the claimed motor, i.e. two stators sandwiching a rotor there-between.  Thus, the Hawsey machine’s stators [18, 20] are equivalent to the claimed inner and outer stators, while the Hawsey machine’s rotor [12] is equivalent to the claimed rotor.  
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instant case, the Hawsey important teaching concept is to enable individually controlled each of the two stators magnetically interacting with the corresponding rotor’s array of magnets, by configuring the machine having two stators sandwiching a rotor that has two opposite surfaces with respective two different arrays of magnets attached thereon,
Therefore, by applying the Hawsey important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by providing the rotor with an inner array of magnets coupled to the inner surface of the rotor; and an outer array of magnets coupled to the outer surface of the rotor.  Doing so would enhance efficiency of the motor by enable individually controlled each of the two stators magnetically interacting with the corresponding rotor’s array of magnets.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yan and Hawsey, as applied in claim 1, further in view of Komuro et al (US 7876012, herein Komuro).
Yan and Hawsey discloses the claimed multi-stage spherical motor, except for the limitations in claims 9-10.
Komuro teaches a stator [2] comprises a plurality of stator pole projections [4], each stator pole projection extending radially and the stator windings comprise a plurality of concentric stator coils [9a-8c], each concentric stator coil spirally wound around at least a portion of the stator pole projections (see figs. 1-2 and 5-8). 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instant case, the Komuro important teaching concept is to configure the stator having plural radially projected poles and concentric coils wound around respective poles.   Those skilled in the art would understand that such stator configuration, i.e. radially extended poles and respective concentric wound coils around the respective poles is so well-known in the art; also concentrated winding or distributed winding is a matter of obvious engineering design choices, i.e. the winding set to produce a current of low voltage can be concentrated-wound; on the other hand, other winding to produce electric power of high voltage can be distributed wound.
Hence, by applying the Komuro important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by configuring each of the inner and outer stators having a plurality of stator pole projections, each stator pole projection extending radially and the stator windings comprise a plurality of concentric stator coils, each concentric stator coil spirally wound around at least a portion of the stator pole projections.  Doing so would provide the spherical motor with improved stators having enhanced winding density and enabling to produce a current of low voltage for operating.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yan and Hawsey, as applied in claim 1, further in view of Wang et al (US 4426771, herein Wang).
Yan and Hawsey discloses the claimed multi-stage spherical motor, except for the limitations in claims 9-11.
Wang teaches a stator [3] comprises a plurality of stator pole projections [4], each stator pole projection extending radially and the stator windings comprise a plurality of concentric stator coils (see figs. 2-3, 6-11), each concentric stator coil spirally wound around at least a portion of the stator pole projections, wherein the concentric inner stator coils comprise plural sets of coils [MC1, MC2, AC1, AC2] wound orthogonal to each other.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instant case, the Wang important teaching concept is to configure the stator having plural radially projected poles and concentric coils wound around respective poles, wherein the concentric inner stator coils comprise plural sets of coils for providing an improved stator having reduced size of the stator winding end turns, thereby resulting in substantial savings and fabrication cost, in substantial decreases in labor cost, and in substantial increases in running efficiency for the motor.
RE claims 9-10, hence, by applying the Wang important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by configuring each of the inner and outer stators having a plurality of stator pole projections, each stator pole projection extending radially and the stator windings comprise a plurality of concentric stator coils, each concentric stator coil spirally wound around at least a portion of the stator pole projections.  Doing so would provide the spherical motor with improved stators having reduced winding end turns and reduced cost, while improving efficiency thereof.
RE claim 11, Wang teaches the stator having plural radially projected poles and concentric coils wound around respective poles, wherein the concentric inner stator coils comprise plural sets of coils wound orthogonal to each other, but not three sets of coils.  Nonetheless, by applying the Wang important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by configuring the prior art inner and outer stators, each having three sets of coils wound orthogonal to each other.  Doing so would further enhance efficiency of the stator; also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).  In this instant case, discovering the optimum or workable number of coil sets to be three involves only routine skill in the art, wherein the number of coil sets would be determined based on various factors, for non-limited examples: size/shape of the stator, overall size/shape of the motor, required output of the motor, etc.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834